Citation Nr: 0932262	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
with decreased visual acuity.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.  

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in December 2008.  A copy of the 
transcript of that hearing is of record.  

At the outset the Board notes that the claim was held in 
abeyance (as explained to the Veteran at the December 2008 
hearing) in keeping with the direction of Chairman's 
Memorandum 01-06-24, dated in September 2006.  The memorandum 
directed that the processing of claims for compensation based 
on exposure to herbicides affected by the United States Court 
of Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 256 (2006) be stayed pending an 
appeal of that decision.  Specifically, the stay was 
applicable in those cases where a claim for service 
connection was based on exposure to herbicides and the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  At 
the hearing, the Veteran was informed that once the stay was 
lifted, his case would be promptly adjudicated.

The stay was lifted by Chairman's Memorandum 01-09-03, dated 
in January 2009.  The lifting of the stay was predicated on a 
decision by the United States Court of Appeals of the Federal 
Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The Federal Circuit reversed the Veterans Court, holding that 
the Veterans Court had erred in rejecting VA's interpretation 
of § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam Era, and the conditions of his service did 
not involve duty or visitation in the Republic of Vietnam.  
Other exposure to herbicides is not confirmed.

2.  Type II diabetes mellitus was not manifested during 
service, or for many years following separation from service, 
and the currently diagnosed diabetes is not shown to be 
causally or etiologically related to service.

3.  Hypertension was not manifested during service, or for 
many years following separation from service, and the 
currently diagnosed hypertension is not shown to be causally 
or etiologically related to service or service connected 
disability.

4.  Erectile dysfunction was not manifested during service, 
or for many years following separation from service, and the 
currently diagnosed erectile dysfunction is not shown to be 
causally or etiologically related to service or service 
connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, and 
it is not proximately due to, the result of, or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).

3.  Erectile dysfunction was not incurred in or aggravated by 
active service, and it is not proximately due to, the result 
of, or aggravated by service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO dated in December 2006 and March 2007 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in March 2007.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in the 
line of duty, in active military, naval or air service. 38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for 
certain chronic diseases, such as diabetes mellitus and 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Generally, to prove service connection, the record 
must contain: (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that a Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, certain diseases, including type II 
diabetes mellitus, shall be service connected even though 
there was no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Pertinent Background

A review of the Veteran's service treatment records (STRs) 
discloses no evidence of complaints, treatments or diagnoses 
of diabetes mellitus with decreased vision, hypertension, or 
erectile dysfunction during service, and there are no medical 
records following separation from service that demonstrate 
that any of these conditions were manifested within one year 
of separation from service.  Indeed, in the Veteran's 2006 
application for VA benefits he reported that his diabetes 
began in 2005.  It is his argument that he developed diabetes 
and decreased vision through exposure to herbicides and that 
his hypertension and erectile dysfunction are associated with 
his diabetes.  Post service private treatment records dated 
from 2003 through 2006 disclose that the Veteran has been 
diagnosed with diabetes with decreased vision, hypertension, 
and erectile dysfunction within those years.  

Analysis

While acknowledging that he never set foot in Vietnam, the 
Claimant argues that he was exposed to herbicides as he 
worked around aircraft that flew into Vietnam and was 
exposed.  See VA FORM 119 dated in November 2006.  In the 
alternative, he argues that he was exposed to herbicides 
through the water (from Vietnam) that was brought aboard the 
ships upon which he served and used for cooking and 
showering, etc.  See his testimony at the December 2008 
personal hearing.  

The Veteran's claim therefore hinges on his assertion that he 
served in Vietnam.  While he is clearly of the opinion that 
his service onboard the USS Coral Sea and USS Enterprise 
constitutes service in Vietnam, the VA has adopted the 
position that service in Vietnam requires having physically 
set foot in Vietnam.  The United State Court of Appeals for 
the Federal Circuit has clearly held that VA's requirement 
that a Claimant must have been present within the land 
borders of Vietnam at some point in the course of duty in 
order to be entitled to a presumption of herbicide exposure 
and service connection for diseases associated with that 
exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Veteran has 
not claimed, and his service records do not indicate, that he 
was ever physically within the Republic of Vietnam.  As 
already noted, he has acknowledged that he never set foot on 
the shores of Vietnam.  

Based on this record, the Board finds that the evidence is 
against the Veteran's claim for service connection for type 
II diabetes mellitus with decreased vision.  Such was not 
reported during service or until many years thereafter.  
Moreover, because he was never physically in the Republic of 
Vietnam, (and in the absence of evidence that he was actually 
exposed to herbicides), a grant of service connection is 
clearly not supportable based on herbicide exposure.  There 
is no confirmatory evidence that there would be exposure 
based on aircraft or water.  Accordingly, the Board concludes 
that a service connection for type II diabetes mellitus is 
not established.  

Similarly, the grant of service connection for hypertension 
and erectile dysfunction is not supportable.  Neither 
condition was shown during service or until many years 
thereafter.  Moreover, as indicated above, service connection 
is not warranted for diabetes.  Thus, service connection may 
not be granted for these condition as secondary to that 
condition.  

The Board also observes that the Veteran has not submitted 
any medical evidence that offers an opinion that his diabetes 
with decreased vision, hypertension, or erectile dysfunction 
is in any way related to service.  Combee v. Brown, 34 F. 3d. 
1039 (Fed. Cir. 1994).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claims.  


ORDER

Entitlement to service connection for Type II diabetes with 
decreased visual acuity, is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to diabetes, is denied.  

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


